Citation Nr: 0218262	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 2, 2000 
for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO), which granted service 
connection for PTSD and assigned an effective date of 
March 2, 2000.

In October 1992, the veteran submitted a copy of a 
September 1992 rating action, which denied an earlier 
effective date for a 40 percent rating for postoperative 
residuals, prostate cancer along with a request as to the 
basis for the determination.  He also appears to be 
raising the issue of service connection for several other 
disorders.  This matter is referred to the RO for 
appropriate action.


REMAND

In an August 1997 rating decision the RO denied service 
connection for PTSD.  The veteran was provided with notice 
of this decision and his appellate rights, but did not 
exercise his right to appeal this determination.  The 
Board construes the appellant's current statements as 
raising the issue of whether there is clear and 
unmistakable error in the August 1997 rating decision.  
The Board also finds that this issue is intertwined with 
the issue in appellate status and must be adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. 5102, 5103, 5103A, 
5107 (West Supp. 2001) and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO should adjudicate the issue 
of whether there is clear and 
unmistakable error in the August 1997 
rating decision.  If the benefit sought 
is not granted the appellant should be 
notified of that denial and of his 
appellate rights.

Following any additional action deemed appropriate by the 
RO, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




